Citation Nr: 1442835	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-05 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for services rendered at a private hospital from September 15 to September 16, 2010.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is on appeal from a June 2011 administrative decision by the Department of Veterans Affairs Medical Center in West Palm Beach, Florida. 



FINDINGS OF FACT

1.  The Veteran incurred unauthorized medical expenses as a result of hospitalization St. Mary's Medical Center in West Palm Beach, Florida, from September 15 to September 26, 2010.

2. The Veteran's condition had stabilized by the time of his arrival to the Hospital on September 15, and is related to a post-service workplace accident.  


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for services rendered at a private hospital from September 15 to September 16, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 17.1002, 17.1004 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Medical Reimbursement

In this case, the Veteran served on active duty from May 1968 to December 1969.  He is not currently service-connected for any disorders resulting from this service.  The evidence of record indicates that he was admitted to St. Mary's Medical Center in West Palm Beach, Florida ("Hospital"), on September 15, 2010 with a crush injury to the right hand.  He underwent surgery the next morning, September 16, to repair damage to multiple tendons in the hand and fingers.  When this surgery was completed, he was discharged from the Hospital later that same day in stable condition.  

In September 2010, the Hospital submitted a claim for reimbursement of unauthorized medical expenses in the amount of $10,574.00 pursuant to 38 U.S.C.A. § 1725.  In June 2011, the Chief of the Medical Administrative Services Branch at the VA Medical Center in West Palm Beach, Florida, determined that the Veteran did not meet the requirements for reimbursement, on the basis that he had non-VA medical insurance, and he was consequently liable for these expenses.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (2002).  In this case, it has not been alleged, nor does the evidence demonstrate, that VA contracted with the Hospital to furnish for any of services enumerated in 38 U.S.C.A. § 1703 to the Veteran.  Rather, the Veteran has indicated that his emergency paramedics took him to the Hospital, and there was apparently no contact with VA prior to treatment.  

Next, as VA did not contract for the medical expenses incurred by the Veteran at the Hospital under 38 U.S.C.A. § 1703, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. §1728(a); the Veterans Millennium Healthcare and Benefits Act (Millennium Act), 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment: 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether a veteran has an adjudicated service-connected disability.

First, under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j). 38 U.S.C.A. § 1728(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(a) (2013).  

In this case, however, there is no indication that the Veteran was service connected for any disorder, and he has never argued that the record is inaccurate on this matter.  38 U.S.C.A. § 1728 is therefore inapplicable in this case.  

Therefore, the only possible means to reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain very limited conditions are met (it is important for the Veteran to understand that VA care of Veterans, when possible, is not an "insurance" policy in the tradition sense).  Specifically, this law, which has been incorporated into VA regulations under 38 C.F.R. § 17.1002, outlines nine conditions that must be met before payment or reimbursement of emergency services in non-VA facilities may be made.  Failure to satisfy any of the following criteria listed below precludes VA from paying unauthorized medical expenses incurred at a provide facility.  These conditions are:

(a) Emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health [this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part];

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2013).

After a review of the pertinent evidence, the Board concludes that VA reimbursement is not warranted in this case.  First, the Board is willing to accept the Veteran's argument that a prudent layperson would have viewed the Veteran's injury as one that "seeking immediate medical attention would have been hazardous to life or health," since the Veteran injury would likely have appeared severe.  As such, the first responders' decision to send him to the nearest trauma center was a reasonable decision. 

However, the records make apparent that his condition was stabilized very quickly.  Of note there were no indications that any vital organs had been affected or that his life was in any particular danger.  In fact, by the evening of September 15, his vital signs were unremarkable and his treatment was limited to only mild dehydration.  Therefore, in the Board's view, the Veteran could have been safely "discharged or transferred to a VA or other federal facility" very shortly after his arrival at the hospital.  Moreover, the medical record certainly makes it clear that the surgery the following day was could have been performed at a VA facility.  As such, condition (d) has not been met.  

Beyond this fact, the Veteran's claim for VA reimbursement additionally fails because condition (h) was also not met.  First, the evidence makes clear that the Veteran's injury was incurred at his place of employment.  In this regard, the Veteran has asserted it was not a "workplace injury" as defined by VA regulations since it occurred after business hours.  

While this may be the case in some situations, it does not appear to be the case here.  Specifically, while the Veteran characterizes himself as an "employee," the evidence reflects that not only is he the sole employee of the company, but is also the owner.  Given his position and the nature of the company, there is no true dividing line between when he is working for the company and when he is not.  

Moreover, the Veteran has listed his company as a guarantor of payment on some of the invoice forms, which rebuts his assertions that he was not acting in his capacity as an "employee" when the injury happened.  Indeed, one invoice from the Hospital specifically lists the Veteran's company as the "insured," complete with an insurance ID number.  Therefore, as the Board determines that the Veteran's injury was a workplace injury and is insurable under his company's policy, condition (h) is also not met.  

In conclusion, the Board has concluded that, based on the evidence of record, the Veteran's was an injury resulting from a workplace injury that had stabilized almost immediately by the time he arrived to the Hospital on September 15, 2010.  Therefore, conditions (d) and (h) of 38 C.F.R. § 17.1002 had not been met, and reimbursement of emergency medical care is not warranted.

VA Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case, and he was provided several opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  Further development and expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Entitlement to reimbursement of unauthorized medical expenses for services rendered at a private hospital from September 15 to September 16, 2010, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


